DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

Claims 1-14 and 19-24 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 3/12/2021 have been fully considered and are responded in the following.

Applicant’s arguments, ‘neither Xu nor Zhang discloses or suggests at least the above recited features of amended independent claim 1.‘, see p. 8, ¶4, filed 3/12/2021, with respect to the amended claims overcoming the cited prior art references of the rejection of claims 1, 7 and 11 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by 

Applicant states that ‘certain embodiments of the electronic apparatus of amended claim 1 enable an improved hands-free operation of the electronic apparatus by reciting ¶177 of specification “performing a hands-free operation, can easily operate the mobile PC 16.” Neither Xu nor Zhang discloses or suggests these advantages of claim 1. (p. 9, ¶6 - p. 10, ¶2)’ In response to applicant's statements, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, reference Xu does disclose installing a camera that may scan a two-dimensional code on an eyeglass device (a wearable device, hence hands-free) in ¶110.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1-14 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 7 and 11 recite limitation "wherein the hardware processor activates a program based on a command in a first barcode acquired by the camera, and inputs a text based on text information in a second barcode acquired by the camera to the activated program, and wherein the first barcode and the second barcode are realized by a single barcode”. Originally filed specification and claims support “a first barcode” (¶128-129), “a second barcode” (¶132-133), “One barcode 64A may be displayed on the screen of the setting PC 12 or multiple barcodes 64A may be displayed on the screen of the setting PC 12 at the same time” (¶37), “the mobile PC 16 may read multiple barcodes 64A which are captured at the same time using the camera 116” (¶92) only; therefore, the examiner could not find any support in the specification, the drawings, or the original claims on “the first barcode and the second barcode are realized by a single barcode”. These three claims are rejected as failing to comply with the written description requirement.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20180300364 A1) in view of Zhang (US 20180278795 A1) and Savant (US 20130239104 A1).

Regarding claim 1, Xu teaches an electronic apparatus carried by a user, the electronic apparatus comprising: 
a transceiver that establishes a wired connection or a wireless connection between the electronic apparatus and a wearable device that is worn by the user; and ([0484, 0485] These functional modules may be integrated into the same wearable device or scattered in a plurality of wearable devices or scattered in a plurality of devices such as the wearable device and the mobile terminal. With the wearable device being a smart eyewear as an example, it may further comprise a transmitting unit that is in communicative connection with the mobile terminal or a further wearable 
a hardware processor that ([0107] processor)
acquires an image depicting a barcode encoded with information using a camera provided in the wearable device when the barcode is displayed on a screen of an external electronic device, ([0140] FIG. 1, In step S103, the background server releases the two-dimensional code to a place where a user of the mobile terminal is accessible. For example, the two-dimensional code may be released on an Internet webpage or on an application software, which may also be released on a plurality of information platforms such as a sales catalog, a TV shopping screen, a building advertisement media, a poster, a real store wall, an exhibition fair, etc., or directly sent to the mobile terminal. [0485] With the wearable device being a smart eyewear as an example, it may comprise a camera for identifying a barcode image (which may further be configured with: an indicating unit to indicate successful shooting or transmitting of the bar code image; a setting unit for setting shooting speed, definitions, etc.), and further comprise a transmitting unit that is in communicative connection with the mobile terminal or a further wearable device in a wired manner or wireless manner such as Bluetooth/WiFi, etc. The transmitting unit is configured for sending the shot barcode image to the mobile terminal or watch.)
determines the information encoded in the barcode from the image of the barcode, and ([0485] the barcode image is identified by a decoder and a coded information parsing unit provided in the mobile terminal or watch.)
executes processing, based on the information determined from the barcode. ([0485] After the barcode image is identified by a decoder and a coded information parsing unit provided in the mobile terminal or watch, the content corresponding to the barcode image is sent back to the eyewear and displayed on the screen provided on the eyewear lens (or the content is displayed on the electronic screen of the mobile terminal or watch).) Here Xu discloses content, which is determined from the barcode, being displayed on screen as an example of “executing processing”.

Xu teaches barcode image captured by user camera and corresponding coded information identified, but does not explicitly teach wherein the information is input to the external electronic device by the user, and the barcode is generated by the external electronic device based on the information input by the user. This aspect of the claim is identified as a difference.
However, Zhang in an analogous art explicitly teaches
wherein the information is input to the external electronic device by the user, and the barcode is generated by the external electronic device based on the information input by the user. ([0027] FIG. 4 illustrates example software operations of a system 400 for generating barcodes. A barcode entry module 404 allows a user to manually enter a barcode data. A barcode generation module 408 generates a suitable barcode using the barcode data entered by the user via the barcode entry module. A barcode preview module 412 displays a digital representation of the scanned document with the barcode for the user to review.) Here Zhang discloses barcodes generated using user input, which can be reviewed by the user later.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “barcode image” concept of Xu, and the “generating 

Xu in view of Zhang teaches executes processing, based on the information determined from the barcode, but does not explicitly teach wherein the hardware processor activates a program based on a command in a first barcode acquired by the camera, and inputs a text based on text information in a second barcode acquired by the camera to the activated program, and wherein the first barcode and the second barcode are realized by a single barcode. This aspect of the claim is identified as a difference.
However, Savant in an analogous art explicitly teaches
wherein the hardware processor activates a program based on a command in a first barcode acquired by the camera, and inputs a text based on text information in a second barcode acquired by the camera to the activated program, and ([0004] task may include (1) identifying a QR code captured by at least one computing system, (2) identifying information encoded in the QR code captured by the computing system, (3) determining that the information encoded in the QR code contains an activation key (e.g., a string of one or more characters) that facilitates activation of a software application, and then (4) applying, in response to this determination, the activation key to the software application in question in order to activate the software application without requiring a user of the software application to manually enter the activation key. [0007] In one embodiment, the method may include determining that the information encoded in the QR code contains a link that facilitates downloading the software application over a network. In this embodiment, the method may also include downloading the software application over the network and then installing the software application on the computing system. The method may also include applying the activation key to the software application 
wherein the first barcode and the second barcode are realized by a single barcode. ([0004] determining that the information encoded in the QR code contains an activation key (e.g., a string of one or more characters). [0007] the method may include determining that the information encoded in the QR code contains a link that facilitates downloading the software application over a network.) Here Savant discloses the first barcode (a link that facilitates downloading the software application over a network) and the second barcode (an activation key) are realized by a single barcode.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “barcode image” concept of Xu, and the “QR code containing link and key” approach of Savant, for using quick response codes to quickly and conveniently perform tasks, such as activating software applications, thereby obviating the inconveniences and difficulties often associated with, such as manually entering keys (Savant [0004]).

Regarding claim 2, Xu in view of Zhang and Savant teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the information comprises at least one of a command executed by the electronic apparatus and a text input to the electronic apparatus. ([Savant 0004] task may include (1) identifying a QR code captured by at least one computing system, (2) identifying information encoded in the QR code captured by the computing system, (3) determining that the information encoded in the QR code contains an activation key (e.g., a string of one or more characters) that facilitates activation of a software application, and then (4) applying, in response to this determination, the activation key to the software application in question in order to activate the software application without requiring a user of the software application to manually enter the activation key. [0007] In one embodiment, the method may include determining that the information encoded in the QR code contains a link that facilitates downloading the software application over a network. In this embodiment, the method may also include downloading the software application over the network and then installing the software application on the computing system. The method may also include applying the activation key to the software application immediately upon installing the software application on the computing system.) Here Savant discloses “QR code containing a link for downloading the software application (¶7)”, which is analogous to claim limitation “command executed by the electronic apparatus”; and “QR code containing an activation key (¶4)”, which is analogous to claim limitation “text input to the electronic apparatus”.

Regarding claim 3, Xu in view of Zhang and Savant teaches all the features with respect to claim 2, as outlined above. The combination further teaches wherein the information further comprises information indicative of a type of input information to the electronic apparatus. ([Savant 0004] (3) determining that the information encoded in the QR code contains an activation key that facilitates activation of a software application, and then (4) applying, in response to this determination, the activation key to the software application in question in order to activate the software application.) Here Savant discloses activation key as “indicative of a type of input information to the electronic apparatus”.

Regarding claim 7, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 8, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 11, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 12, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Claim 4-6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20180300364 A1) in view of Zhang (US 20180278795 A1), Savant (US 20130239104 A1) and Hostyn (US 20150365235 A1).

Regarding claim 4, Xu in view of Zhang and Savant teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein the information and a first one-time password are encoded in the barcode, and the hardware processor further determines the information and the first one-time password encoded in the barcode from the image of the barcode, generates a second one-time password, and executes the processing when the first one-time password matches the second one-time password. This aspect of the claim is identified as a difference.
However, Hostyn in an analogous art explicitly teaches wherein 
the information and a first one-time password are encoded in the barcode, and ([0113- 0117] one-time password. Hostyn also discloses generating the representation of the auxiliary key comprises coding the auxiliary key according to a coding scheme, including generating at least one of a bar code, a matrix code, an image code, or a pictorial animation.
the hardware processor further 
determines the information and the first one-time password encoded in the barcode from the image of the barcode, ([0117] restoring the auxiliary key from the captured representation of the auxiliary key. the restored auxiliary key is used to authenticate a user at the second electronic device, or at a web site or web service which is accessible via the second electronic device.)
generates a second one-time password, and ([0105] The tablet PC captures the representation 705 of the auxiliary key and restores the auxiliary key 709 from the representation. In order to authenticate the user at the web service 713, the tablet PC 709 communicates the auxiliary key 709 to the web service 713 via the Internet 711. The web service 713 receives the auxiliary key 709 and validates the auxiliary key 709 based on the shared secret key 707 and the current system time 715.) As shown in Fig. 7, web service 713 generates a second one-time password based on shared secret key 707 and the current system time 715, then compares the value to the first one-time password auxiliary key 709 received from tablet PC for validation.
executes the processing when the first one-time password matches the second one-time password. ([0105] If the web service can correctly validate the auxiliary key 709, then the web service 713 grants the tablet PC, respectively the user access to its services.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “barcode image” concept of Xu, and the “one-time password” approach of Hostyn. Generating one-time password based on the secret key with standard like HOTP or TOTP improves security because one-time password is valid for only one login session or transaction, or only for a limited period of time (Hostyn [0031]).

Regarding claim 5, Xu in view of Zhang, Savant and Hostyn teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein 
the hardware processor further generates the second one-time password using a secret key shared between the electronic apparatus and the external electronic device, and ([Hostyn 0105] The tablet PC captures the representation 705 of the auxiliary key and restores the auxiliary key 709 from the representation. In order to authenticate the user at the web service 713, the tablet PC 709 communicates the auxiliary key 709 to the web service 713 via the Internet 711. The web service 713 receives the auxiliary key 709 and validates the auxiliary key 709 based on the shared secret key 707 and the current system time 715.) As shown in Fig. 7, web service 713 generates a second one-time password based on shared secret key 707 and the current system time 715, then compares the value to the first one-time password auxiliary key 709 received from tablet PC for validation.
the first one-time password matches the second one-time password when the first one-time password is generated using the secret key. ([Hostyn 0105] FIG. 7, a secret key 707 has been previously shared between smart watch 701 and web service 713. To authenticate at the web service 713, the user triggers the generation of a one-time password on smart watch 701. Thereupon, the smart watch 701 secret key 707 and the current system time 715.) Here Hostyn discloses the generation of first one-time password, which will be compared to second one-time password generated by web service for validation.

Regarding claim 6, Xu in view of Zhang, Savant and Hostyn teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein 
each of the first one-time password and the second one-time password is either an HMAC-based One-Time Password (HOTP) or a Time-based One-Time Password (TOTP). ([Hostyn 0035, 0037] An auxiliary key may be generated based on the secret key and a counter value according to a HMAC-based one-time password algorithm (HOTP) defined by the Initiative For Open Authentication (OATH) as informational IETF RFC 4226. In a specific embodiment, the auxiliary key is generated based on the time-based one-time password algorithm (TOTP) according to Internet Engineering Task Force standard RFC 6238.)

Regarding claim 9, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 10, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 13, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 14, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.

Claim 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20180300364 A1) in view of Zhang (US 20180278795 A1), Savant (US 20130239104 A1) and McCann (US 20170257819 A1).

Regarding claim 19, Xu in view of Zhang and Savant teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the electronic apparatus, which is different from the external electronic device, ([Xu 0484] These functional modules may be integrated into the same wearable device or scattered in a plurality of wearable devices or scattered in a plurality of devices such as the wearable device and the mobile terminal, which is analogous to claim limitation “electronic apparatus”. [Xu 0140] FIG. 1, In step S103, the background server releases the two-dimensional code to a place where a user of the mobile terminal is accessible. For example, the two-dimensional code may be released on an Internet webpage or on an application software, which may also be released on a plurality of information platforms such as a sales catalog, a TV shopping screen, a building advertisement media, a poster, a real store wall, an exhibition fair, etc., which is analogous to claim limitation “external electronic device”.) and the content is displayed on the wearable device. ([Xu 0485] After the barcode image is identified by a decoder and a coded information parsing unit provided in the mobile terminal or watch, the content corresponding to the barcode image is sent back to the eyewear and displayed on the screen provided on the eyewear lens.)
But the combination does not teach the electronic apparatus includes no display for displaying a 
However, McCann in an analogous art explicitly teaches the electronic apparatus includes no display for displaying a content corresponding to the barcode. ([0081] the mediator device 708 can be used to cause the headless enrollee device 704 to activate a camera of the headless device 704 to capture the code (e.g. QR code) associated with the DPP configurator 702.) Here a “headless device” can refer to an electronic device that is without an available user interface (UI). For example, the headless device can be without an available display and/or other input device that allows a user to interact with the device to provide user input (¶25). McCann discloses a headless device using a camera to capture QR code to obtain information contained for further processing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “barcode image” concept of Xu, and the “headless device” approach of McCann, to provide an effective communication approach to the headless device, which is a smaller and more convenient alternative since there is no monitor, keyboard, and mouse attached.

Regarding claim 20, Xu in view of Zhang, Savant and McCann teaches all the features with respect to claim 19, as outlined above. The combination further teaches wherein the electronic apparatus includes no hardware keyboard for inputting a character associated with the content. ([McCann 0081] the mediator device 708 can be used to cause the headless enrollee device 704 to activate a camera of the headless device 704 to capture the code (e.g. QR code) associated with the DPP configurator 702.) Here a “headless device” can refer to an electronic device that is without an available user interface (UI). For example, the headless device can be without an available display and/or other input device that allows a user to interact with the device to provide user input (¶25).

Regarding claim 21-24, the scope of the claims are similar to that of claim 19 and 20, respectively. Accordingly, the claims are rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Wasp WPS100 Projection Scanner Product Reference Guide", https://dl.waspbarcode.com/kb/scanner/wps100_wps150_reference_guide.pdf, from Wasp Technologies, provides general instructions for setting up, operating, maintaining and troubleshooting the WPS100 scanner. This guide provides many examples on first barcode (operation) and second barcode (option) realized by a single barcode, such as selecting a decode beep frequency, with input of low frequency, medium frequency, or high frequency bar code. Other example includes selecting a beeper volume, with low volume, medium volume, or high volume bar code.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/Kevin Bechtel/Primary Examiner, Art Unit 2491